Case 4:19-cv-12849-MFL-EAS ECF No. 19, PageID.1676 Filed 01/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TRACY ANA RILEY,

      Plaintiff,                                  Case No. 4:19-cv-12849
v.                                                Hon. Matthew F. Leitman

ANDREW M. SAUL,
Commissioner of Social Security,

     Defendant.
__________________________________________________________________/
 ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
 PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C.A. §
                    2412 (ECF No. 17.)


      On September 30, 2019, Plaintiff Tracy Ana Riley filed this civil action in

which she challenged the denial of her application for social security disability

insurance benefits, widow’s insurance benefits, and supplemental security income

benefits. (See Compl., ECF No. 1.) On April 13, 2020, this Court remanded the

action to the Commissioner for further proceedings under 42 U.S.C. § 405(g). (See

Order, ECF No. 15.) On July 10, 2020, Riley filed a motion requesting attorney’s

fees pursuant to the Equal Access to Justice Act, 28 U.S.C.A. § 2412. (See Mot.,

ECF No. 17.) Specifically, Plaintiff requested $5,690.00 in attorney’s fees and

$16.80 in costs. (See id., PageID.1652.) On July 24, 2020, the Commissioner

responded that he has no objections to Plaintiff’s motion for fees and costs. (See

Resp., ECF No. 18.)
                                        1
Case 4:19-cv-12849-MFL-EAS ECF No. 19, PageID.1677 Filed 01/04/21 Page 2 of 2




      Plaintiff’s motion is GRANTED. Plaintiff is awarded $5,690.00 in attorney’s

fees and $16.80 in costs.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 4, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 4, 2021, by electronic means and/or
ordinary mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                       2
